Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Jones on 01/31/2012.
The application has been amended as follows: 
Claim 1 (Currently amended): A monospecific binding protein that binds a CD38 polypeptide, wherein the monospecific binding protein comprises:
(a) an antibody heavy chain that comprises an antibody heavy chain variable (VH)
domain comprising a CDR-H1 sequence comprising the amino acid sequence of 
and


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Following a review of the prior art, as well as the CDR amino acid sequences recited in claim 1 and the variable region amino acid sequences recited in claim 94, it is deemed that the prior art does not teach the claimed anti-CD38 monospecific binding proteins. Furthermore the claimed anti-CD38 monospecific binding proteins are not obvious variants of the prior art anti-CD38 antibodies. As such the claimed invention is free of the prior art. The claimed invention also does not suffer from any deficiencies with respect to 35 U.S.C. 101 and 35 U.S.C. 112. Therefore the claimed invention is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 13-15, 19-25, 27-30, 79-84, and 93-100 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NELSON B MOSELEY II/Examiner, Art Unit 1642